                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Darius Montea Howard                                            Docket No. 7:11-CR-161-3BO

                               Petition for Action on Supervised Release

COMES NOW John A. Cooper, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Darius Montea Howard, who, upon an earlier plea of guilty to
18 U.S.C. §§ 1951 & 2, Interfere with Commerce by Robbery and Aiding and Abetting, was sentenced by
the Honorable Terrence W. Boyle, Chief United States District Judge, on September 19, 2012, to the
custody of the Bureau of Prisons for a term of 87 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months.

   Darius Montea Howard was released from custody on September 13, 2018, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On October 16, 2018, Howard submitted to urine testing and result was positive for marijuana. He admitted
to smoking marijuana soon after his release to supervision. He has a long history of substance abuse and
would benefit from drug treatment. As such, we recommend the court continue supervision but impose a
condition requiring the defendant to participate in drug aftercare and a regular drug testing program. The
defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate as directed in a program approved by the probation office for the
       treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
       urinalysis testing or other drug detection measures and may require residence or participation in a
       residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Robert L. Thornton                               Isl John A. Cooper
Robert L. Thornton                                   John A. Cooper
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-679-2046
                                                     Executed On: November 1, 2018
Darius Montea Howard
Docket No. 7:11-CR-161-3BO
Petition For Action
Page2
                                     ORDER OF THE COURT

Considered and ordered this       ~ . day of/J'~          , 2018, and ordered filed and
made a part of the records in the above case.

~u.ar
Chief United States District Judge
